Mangano, J. P.,
dissents and votes to affirm the order and judgment, insofar as appealed and cross-appealed from, with the following memorandum: In my view, the court did not err in denying the plaintiffs’ motion. At the conclusion of earlier litigation between these parties, the court, in a memorandum decision dated September 20, 1985, granted the plaintiffs purchasers specific performance of the subject contract for the sale of realty, and directed the plaintiffs to "[sjubmit judgment”. Thereafter, the plaintiffs submitted a judgment to the court for its signature. This judgment specifically provided that: "the agreement set forth in the complaint be specifically performed within sixty (60) days from the date of service of a copy of this judgment with notice of entry thereof upon the attorney for the defendant”. This judgment was signed by the court on December 16, 1985, and thereupon became binding on the plaintiffs. The closing took place on February 24, 1986, which was the sixtieth day after service of the judgment upon the defendant. It was incumbent upon the plaintiffs, when they came to the closing, to provide the defendant with a certified check or bank check as required under the contract. When they failed to do so, the defendant was not obligated to extend the 60-day period which the plaintiffs themselves had provided for in the judgment of the court.
CPLR 2004, which is relied on by the majority, is totally inapplicable to the situation at bar, where a judgment was signed which finally determined the rights of the parties (see, Knapek v MV Southwest Cape, 110 AD2d 928; Matter of Powers v Foley, 25 AD2d 525; McLaughlin, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C2004:2, at 513). Moreover, the plaintiffs have failed to otherwise assert any valid ground under CPLR 5015 which would serve to *396relieve them from the 60-day time period provided for in the judgment.
Accordingly, the order and judgment should be affirmed insofar as appealed and cross-appealed from.